Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                   DETAILED ACTION

1.This action is response to the amendment filed on 08/25/2022. Claims 1, 3-6, 8-10, 12, 14-16 are pending.
                                  Reasons for allowance
 	2. With respect to claims 1, 6, and 12, those constructed and read in view of descriptions provided in the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), the prior arts of record, singly or in combination fails to teach the feature of claim(s) limitations “identifying the UE based on the received UE indication; and comparing the network slice identity with the previous network slice identity to determine that the indicated network slice identity differs from the previous network slice identity of the previously stored registration of the UE” in context of the claims as a whole. 
	3. For claim 1, Dong et al. (U.S. 20200128445) teaches a forwarding entry generation method includes sending, by a controller, a plurality of resource allocation request messages to a plurality of network devices in a network slice, to trigger the plurality of network devices to allocate resources, where the resource allocation request message includes an identifier of the network slice and a resource that needs to be allocated by a corresponding network device to the network slice; receiving, by the controller, a plurality of resource allocation response messages including the identifier of the network slice and a segment identifier of a corresponding network device, and a resource allocated by each device belongs to the network slice; and generating, by the controller, a forwarding table corresponding to the network slice, where the forwarding table includes a forwarding entry for arriving at a network device in the network slice (see Dong abstract). Dong teaches a forwarding policy is preconfigured on the first network device. When the first packet is received, a forwarding table to which the first packet belongs may be determined through matching based on information about the first packet and the forwarding policy. The forwarding policy includes a match item and a result item. The match item includes the destination IP address or a source IP address of the first packet, and the result item includes the identifier of the network slice. Determining, according to the forwarding policy, the forwarding table to which the first packet belongs includes: when it is determined that the destination IP address of the first packet matches the match item in the forwarding policy, determining the corresponding forwarding table by using the identifier of the network slice included in the result item, to be specific, selecting the forwarding table whose identifier is the identifier of the network slice (Dong [0067]).
	4. The same reasoning applies to claims 6 and 12. Accordingly, claims 1, 3-6, 8-10, 12, 14-16 are allowed.
5. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                               Conclusions
6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959. The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) athttp://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN DAI T TRUONG/         Primary Examiner, Art Unit 2452